                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                              CV 18-128-GF-BMM-JTJ
      Plaintiff,

     vs.                                      JUDGMENT, DECREE OF
                                              FORECLOSURE AND ORDER
THE ESTATE OF AL P. JAEGER,                   OF SALE
KNOWN AND UNKNOWN HEIRS
AND DEVISEES OF AL P. JAEGER,
THE ESTATE OF JUNE E. JAEGER,
KNOWN AND UNKNOWN HEIRS
AND DEVISEES OF JUNE E.
JAEGER, LINDA DOOLEY, BONNIE
BLAZICEVICH, SANDY KUCERA,
CRYSTAL LARSEN and WILLIAM
JAEGER and FERGUS COUNTY, a
political subdivision of the State of
Montana,

      Defendants.



      This matter having been before this Court by Plaintiff, United States of

America, by and through its attorney, Victoria L. Francis, Assistant United States

Attorney for the District of Montana, and upon considering the pleadings filed

C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                            1
herein, it appears there is no issue of material fact, and the Court now makes the

following Findings of Fact and Conclusions of Law.

                                   FINDINGS OF FACT

      1.        This court has jurisdiction of this action for the reason that the

United States of America is the party Plaintiff under 28 U.S.C. § 1345. The real

property that is the subject of this foreclosure action is located in the County of

Fergus, State of Montana, and is described as follows:

      A tract of land in the NW¼SW¼, Section 23, Township 15 North, Range 18
      East, M.P.M., Fergus County, Montana, described as follows, to-wit.
      Starting at the West Quarter corner of Section 23, in Township 15 North,
      Range 18 East, M.P.M., thence North 87° 26’ East 30 feet to the place of
      beginning; thence North 87° 26’ East 445.7 feet to a point; thence South
      22°18’ East 210 feet to a point; thence South 87°26’ West 510 feet, more or
      less, to a point directly South and 200 feet distant from the place of
      beginning; thence North 200 feet to the place of beginning. (Doc. 8, Para. 4).

      2.        Al P. and June E. Jaeger received a Home Equity Conversion loan

and mortgage/deed of trust, commonly referred to as a reverse mortgage from

Intermountain Mortgage Co. Inc., on July 25, 2005. The Home Equity Conversion

program was established by Congress under 12 U.S.C. § 1715 et seq. The loan and

deed of trust was subsequently assigned to the U.S. Department of Housing and

Urban Development (HUD). No payments on such loans are due, until all parties

who signed the loan and mortgage are deceased, or have vacated the premises for

one year. The loan is evidenced by a promissory note dated July 25, 2005. An

additional Adjustable Rate Second Note Home Equity Conversion dated July 25,

2005, was also executed by the defendants Al P. and June E. Jaeger. True and
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                           2
correct copies of the adjustable rate notes are attached to the Amended Complaint

as Exhibit A and B. (Doc. 8, Para. 2).

      3.       As security for the above-described loans Al P. and June E. Jaeger

executed Deeds of Trust with Intermountain Mortgage Co., Inc., as beneficiary on

July 25, 2005. This Deed of Trust was filed for record with the Clerk and Recorder

of Fergus County on July 29, 2005 as Document No. 080157. The Home Equity

Conversion deed of trust was insured by HUD under the National Housing Act as

amended, 12 U.S.C. § 1701 et Seq. A true and correct copy of the Deed of Trust is

attached to the Amended Complaint as Exhibit C. (Doc. 8, Para. 3 a.).

      4.       As security for the above described loans Al P. and June E. Jaeger

executed an Adjustable Rate Home Equity Conversion Second Deed of Trust with

Secretary of Housing and Urban Development as beneficiary on July 29, 2005.

This Second Deed of Trust was filed for record with the Clerk and Recorder of

Fergus County on July 29, 2005 as Document No. 080159. A true and correct

copy of the Second Deed of Trust is attached to the Amended Complaint as Exhibit

D. (Doc. 8, Para 3, b.).

      5.       The Adjustable Rate Home Equity Conversion Deed of Trust

originally held by Intermountain Mortgage as described in paragraph 3 above was

subsequently assigned to Financial Freedom on July 29, 2005. The Assignment of

Deed of Trust was filed with Fergus County Clerk and Recorder on July 29, 2005

under Document Number 080158. Financial Freedom assigned its interest to

Electronic Registration Systems, Inc. (“MERS”) on September 29, 2009. The
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                         3
assignment was recorded with the Fergus County Clerk and Recorder’s Office on

December 3, 2009, as Document Number 099550. Mortgage Electronic

Registration Systems, Inc. (“MERS”) assigned the Deed of Trust to Secretary of

Housing and Urban Development on April 21, 2015. The assignment was recorded

with the Fergus County Clerk and Recorder’s Office on May 8, 2015, as Document

Number 119199. True and correct copies of all of the Assignments of the Deed of

Trust are attached to the Amended Complaint as Exhibit E-G. (Doc 8, Para. 5).

      6.       The Deeds of Trust provide as security the real property located in

Fergus County, Montana and described as follows:

      A tract of land in the NW¼SW¼, Section 23, Township 15 North, Range 18
      East, M.P.M., Fergus County, Montana, described as follows, to-wit.
      Starting at the West Quarter corner of Section 23, in Township 15 North,
      Range 18 East, M.P.M., thence North 87° 26’ East 30 feet to the place of
      beginning; thence North 87° 26’ East 445.7 feet to a point; thence South
      22°18’ East 210 feet to a point; thence South 87°26’ West 510 feet, more or
      less, to a point directly South and 200 feet distant from the place of
      beginning; thence North 200 feet to the place of beginning.

      7.       Defendants, Al P. and June E. Jaeger, are in default under the terms

of the notes and deeds of trusts described above. The Deeds of Trust provides for

immediate payment in full if the borrower dies or the property is not the principal

residence of a least one surviving borrower. Al P. Jaeger passed away on August

22, 2005 and June E. Jaeger passed away on August 24, 2018. Attached to the

Amended Complaint as Exhibit H are copies of the obituaries for Al P. and June E.

Jaeger from the Lewistown News-Argus. There are no surviving borrowers. The

Fergus County Clerk of Court was contacted and no probate action has been filed
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                          4
for Al P. and June E. Jaeger. The account was accelerated on March 8, 2017.

(Doc. 8, Para. 7).

      8.         Defendants, Al P. and June E. Jaeger, are indebted to the Plaintiff

for the loans outlined above in the principal amount of $50,414.12, plus accrued

interest in the amount of $23,329.46 as of February 26, 2019, plus administrative

charges for payment of property tax, insurance and program fees in the amount of

$10,413.29 for a combined total of $84,156.67 as of February 26, 2018. Interest

continues to accrue from February 26, 2018, at the rate of $8.67 per day until the

date of entry of judgment. Attached to the Amended Complaint as Exhibit I is a

Certificate of Indebtedness which verifies the amount due. Plaintiff seeks post-

judgment interest pursuant to 28 U.S.C. § 1961. (Doc. 8, Para. 9). The United

States is not seeking a deficiency judgment. (Doc. 8, Page 8, Para.8).

      9.         Defendants, the Estate of Al P. and Known and Unknown Heirs and

Devisees of June E. Jaeger, including Linda Dooley, Bonnie Blazicevich, Sandy

Kucera, Crystal Larsen and William Jaeger, were served by Summons for

Publication in the Lewistown News-Argus pursuant to 28 U.S.C. ' 1655, on March

6, 2019. See Dkt. No. 29. Defendants did not make an appearance. Their default

was entered on May 3, 2019. (Dkt. No. 33).

      10.        Defendant Linda Dooley, executed a Waiver of Service of

Summons; it was filed with the Court on November 9, 2018. (Dkt. No. 19).

Defendant did not make an appearance. Her default was entered on May 3, 2019.

(Dkt. No. 33).
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                           5
      11.        Defendant Bonnie Blazicevich, executed a Waiver of Service of

Summons; it was filed with the Court on November 8, 2018. (Dkt. No. 15).

Defendant did not make an appearance. Her default was entered on May 3, 2019.

(Dkt. No. 33).

      12.        Defendant Sandy Kucera, executed a Waiver of Service of

Summons; it was filed with the Court on November 8, 2018. (Dkt. No. 16).

Defendant did not make an appearance. Her default was entered on May 3, 2019.

(Dkt. No. 33).

      13.        Defendant Crystal Larsen, executed a Waiver of Service of

Summons; it was filed with the Court on November 8, 2018. (Dkt. No. 18).

Defendant did not make an appearance. Her default was entered on May 3, 2019.

(Dkt. No. 33).

      14.        Defendant William Jaeger, executed a Waiver of Service of

Summons; it was filed with the Court on November 8, 2018. (Dkt. No. 17).

Defendant did not make an appearance. His default was entered on May 3, 2019.

Dkt. No. 33).

      15.        Kent Sipe, Deputy Fergus County Attorney, executed a Waiver of

Service of Summons; it was filed with the Court on December 11, 2018. (Dkt No.

21). On December 11, 2018, Defendant Fergus County filed a stipulation with the

United States consenting to entry of judgment, decree of foreclosure, and order of

sale. It was further stipulated that any judgment shall recognize the priority of the

principal amount of any real property taxes owed or to be assessed against the
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                          6
property that is the subject of the foreclosure to the date of sale. (Dkt No. 22).

                                 CONCLUSIONS OF LAW

       16.      Fergus County, Montana has priority for the principal amount of

any assessed taxes to the date of sale.

       17.      The Plaintiff, United States, is entitled to judgment against

Defendants, Al P. and June E. Jaeger, in the principal amount of $50,414.12, plus

accrued interest in the amount of $23,329.46 as of February 26, 2018, plus

administrative fees in the amount of $10,413.29 for a combined total of $84,156.67

as of February 26, 2018. Interest continues to accrue from February 26, 2018, at

the rate of $8.67 per day until the date of entry of judgment. Plaintiff is entitled to

post-judgment interest pursuant to 28 U.S.C. § 1961.

       18.      The Plaintiff, United States, is entitled to an order of sale of the real

property described herein.

       Wherefore, based upon the foregoing Findings of Fact and Conclusions of

Law,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

       1.       Plaintiff, United States of America, have judgment against

Defendants, Al P and June E. Jaeger, in the principal amount of $50,414.12, plus

accrued interest in the amount of $23,329.46 as of February 26, 2018, plus

administrative fees in the amount of $10,413.29 for a combined total of 84,156.47

as of February 26, 2018. Interest continues to accrue from February 26, 2018, at
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                           7
the rate of $8.67 per day until the date of entry of judgment. Plaintiff is entitled to

post-judgment interest pursuant to 28 U.S.C. § 1961.

      2.        Each and all of the material allegations contained in the Plaintiff=s

Amended Complaint are true and correct.

      3.        The real property described hereafter, together with all

improvements, tenements, rights, privileges, and appurtenances, be foreclosed and

ordered sold at public auction by the U.S. Marshal for the District of Montana in

the manner provided by law and according to the course and practice of this Court.

The real property is located in Fergus County, Montana, and described as follows:

      A tract of land in the NW¼SW¼, Section 23, Township 15 North, Range 18
      East, M.P.M., Fergus County, Montana, described as follows, to-wit.
      Starting at the West Quarter corner of Section 23, in Township 15 North,
      Range 18 East, M.P.M., thence North 87° 26’ East 30 feet to the place of
      beginning; thence North 87° 26’ East 445.7 feet to a point; thence South
      22°18’ East 210 feet to a point; thence South 87°26’ West 510 feet, more or
      less, to a point directly South and 200 feet distant from the place of
      beginning; thence North 200 feet to the place of beginning.

      4.        Pursuant to 12 U.S.C. ' 1701(k) there is no right of redemption, and

the United States is not seeking a deficiency judgment..

      5.        The real property be sold in one unit.

      6.        If the Plaintiff is the purchaser at the sale of the real property,

payment to the U.S. Marshal need not be in cash, but be in the form of suitable

documentary evidence as a debit against the judgment.

      7.        The U.S. Marshal be required to provide a Certificate of Sale and

Deed to the purchaser at the time of sale of the real property.
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                            8
      8.        In the event the Plaintiff is the purchaser at the sale and possession

of the premises is not surrendered to the Plaintiff upon issuance of a Marshal's

deed, a writ of assistance be issued directing the United States Marshal to deliver

possession of the premises to the Plaintiff.

      9.        The U.S. Marshal for the District of Montana, out of the proceeds

of the sale of the real property, shall retain his fee, disbursements, and expenses of

the sale, and any excess sale proceeds shall be paid in the following amounts to the

following entities with the following priorities:

      A.      To Fergus County, Montana, to satisfy the principal amount of any

              assessed taxes, to the date of sale.

      B.      To the Plaintiff, United States, to satisfy the judgment set forth in

              paragraph 1 above.

                     C. Any overplus remaining after the payments to Fergus

              County and Plaintiff shall be paid by the United States Marshal for

              the District of Montana to the Clerk of this Court for further order of

              this Court.



      10.       The Defendants, and any and all persons claiming under them, and

all persons having liens subsequent and inferior to the lien of the Plaintiff's deed of

trust, either by mortgage, judgment, or decree, upon the real property described in

the deed of trust subject of this foreclosure, and their personal representatives and

all persons claiming to have acquired any estate or interest in the premises,
C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                           9
subsequent to the filing of this action, be forever barred and foreclosed of and from

all equity of redemption and claim to the deed of trust or premises, and every part

or parcel thereof, from and after the delivery of the U.S. Marshal's Deed.

       11.      All or any of the parties to this action be entitled to purchase at the

sale. If Plaintiff purchases at the sale, then the rents, issues, and profits arising or

in any manner accruing to or from the premises, be due and payable to the

Plaintiff.

       DATED this 10th day of May, 2019.




C:\Users\sara_luoma\AppData\Local\Microsoft\Windows\Temporary
Files\Content.Outlook\KG5V3P54\judgment.docxS:                Internet
                                            10
